Title: General Orders, 31 March 1779
From: Washington, George
To: 



Head-Quarters Middle-Brook Wednesday March 31st 1779.
Parole Granada—C. Signs Groll. Georgia.


Lieutenant Abraham Maury is appointed Adjutant and Lieutenant Nathaniel Terry Quarter Master in the 10th Virginia Regiment.
Major General Greene being called from camp on duties of his department, the board of General Officers directed in yesterdays orders to meet at his quarters tomorrow are to meet at Major General Lord-Stirlings and to proceed on the business for which they were appointed.
